NO. 12-12-00418-CR

                      IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT


TERRANCE LADALE DAVIS,                             §        APPEALS FROM THE 114TH
APPELLANT

V.                                                 §        JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                           §       SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Terrance Ladale Davis appeals his conviction for possession of a controlled substance in a
drug free zone. The trial court sentenced him to seven years of imprisonment. In his sole issue,
Appellant contends the trial court erred in assessing attorney’s fees against him. We modify the
trial court’s judgment and, as modified, affirm.


                                          BACKGROUND
       Appellant pleaded guilty to possession of a controlled substance in a drug free zone and
was placed on eight years’ deferred adjudication community supervision. Six months later, the
trial court revoked his community supervision, adjudicated guilt, and sentenced him to seven years
of imprisonment. The court ordered him to pay $644.00 in court costs.


                                       ATTORNEY’S FEES
       In his sole issue, Appellant contends the trial court erred in assessing attorney’s fees
against him. He argues that the trial court determined that he is indigent and the court appointed
counsel to represent him. Therefore, the judgment should be reformed to delete the $300.00 in
attorney’s fees assessed against him. The State concedes the error.
       The record shows that the trial court found Appellant indigent and appointed counsel.

                                                   1
The bill of costs from the District Clerk’s office reflects an outstanding balance of $694.00
including a $300.00 assessment for attorney’s fees. The judgment orders Appellant to pay
$644.00 in court costs.1 Additionally, an order to withdraw funds for $644.00 in court costs,
including the attorney’s fees, was rendered ordering payment of the costs out of Appellant’s
inmate trust account. This order was incorporated into the judgment.
         Unless a material change in a criminal defendant’s financial resources is established by
competent legal evidence, once that defendant has been found to be indigent, he is presumed to
remain indigent for the remainder of the proceedings. TEX. CODE CRIM. PROC. ANN. art. 26.04(p)
(West Supp. 2012). Without record evidence demonstrating a defendant’s financial resources to
offset the costs of legal services, a trial court errs if it orders reimbursement of court appointed
attorney’s fees. Williams v. State, 332 S.W.3d 694, 699 (Tex. App.–Amarillo 2011, pet. denied).
Here, both sides agree that there is nothing in the record to indicate that Appellant’s indigent status
has changed. Therefore, the trial court erred in ordering Appellant to pay the attorney’s fees.
Likewise, the court’s order to withdraw funds, which is incorporated into the judgment,
erroneously orders payment of the full $644.00 out of Appellant’s inmate trust. We sustain
Appellant’s sole issue.


                                                    DISPOSITION
         When, on appeal, this court has the information necessary for reformation, the judgment
will be reformed and corrected on appeal. See Stokes v. State, 688 S.W.2d 539, 542 (Tex. Crim.
App. 1985). Accordingly, we modify the trial court’s judgment and order to withdraw funds to
reflect that Appellant does not owe $300.00 for attorney’s fees.
         As modified, we affirm the trial court’s judgment.
                                                                BRIAN HOYLE
                                                                    Justice
Opinion delivered July 24, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                              (DO NOT PUBLISH)




         1
          There is nothing in the record to explain the discrepancy between the balance due listed on the bill of costs
and the amount the trial court ordered Appellant to pay.

                                                           2
                                 COURT OF APPEALS
            TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT
                                              JULY 24, 2013


                                        NO. 12-12-00418-CR

                                   TERRANCE LADALE DAVIS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee

_____________________________________________________________________________
                     Appeal from the 114th Judicial District Court
                   of Smith County, Texas. (Tr.Ct.No. 114-0314-12)
_____________________________________________________________________________
                 THIS CAUSE came on to be heard on the appellate record and the briefs
filed herein; and the same being inspected, it is the opinion of the Court that the judgment of the
trial court below should be modified and, as modified, affirmed.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the trial court below be modified to reflect that the amount of court costs is $344.00; we also
modify the order to withdraw funds to state that the amount of court costs is $344.00; and as
modified, the trial court’s judgment is affirmed; and that this decision be certified to the trial court
below for observance.
                        Brian Hoyle, Justice.
                        Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                       3